Exhibit BUSINESS LOAN AGREEMENT (ASSET BASED) Principal Loan Date Maturity Loan No Call/Coll Account Officer Initials $1,300,000.00 02-27-2009 05-27-2010 3004100 4a/0047 1239 100 References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular loan or item. Any item above containing "***" has been omitted due to text length limitations. Borrower: Aspyra, Inc. Lender: Western Commercial Bank 26115-A Mureau Road 21550 Oxnard Street, Suite 100 Calabasas, CA 91302 Woodland Hills, CA 91367 THIS BUSINESS LOAN AGREEMENT (ASSET BASED) dated February 27, 2009, is made and executed between Aspyra, Inc. ("Borrower") and Western Commercial Bank ("Lender") on the following terms and conditions. Borrower has received prior commercial loans from Lender or has applied to Lender for a commercial loan or loans or other financial accommodations, including those which may be described on any exhibit or schedule attached to this Agreement. Borrower understands and agrees that:
